                Case 2:20-cv-01127-TSZ Document 10 Filed 08/25/20 Page 1 of 1



 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
       SANG KYUN YOO; and CHANG
       RYUL YOO,
 8
                              Plaintiffs,
 9                                                      C20-1127 TSZ
           v.
10                                                      MINUTE ORDER
       KENNETH T. CUCCINELLI, et al.,
11
                              Defendants.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
          (1)    Pursuant to the parties’ stipulation, docket no. 9, the deadline for
   defendants to file a responsive pleading or motion, with respect to all of plaintiffs’
15
   claims, is EXTENDED to September 25, 2020.
16          (2)     The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
17
            Dated this 25th day of August, 2020.
18

19                                                     William M. McCool
                                                       Clerk
20
                                                       s/Karen Dews
21                                                     Deputy Clerk

22

23

     MINUTE ORDER - 1
